DETAILED ACTION
This Non-Final office action is in response to the claims filed on 2/16/2021.
Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 8,596,561).


As to claim 18 Kim discloses a liquid fuel injector (figures 3-5) comprising:
an injector body (70) defining a longitudinal axis and having formed therein a high-pressure inlet (see claim 1);
a tip piece having formed therein a first set of nozzle outlets (90) and a second set of nozzle outlets (96);
a first outlet check (73) having a closing hydraulic surface and being movable to open or close the first set of nozzle outlets (90);
a second outlet check (78) side-by-side with the first outlet check and having a closing hydraulic surface and being movable to open or close the second set of nozzle outlets (96);
an orifice plate (157) arranged axially between the tip piece and the injector body;
a first control chamber (92) formed between the closing hydraulic surface of the first outlet check and the orifice plate;
a second control chamber (95) formed between the closing hydraulic surface of the second outlet check and the orifice plate; and
the liquid fuel injector defining a low pressure space (76), and the orifice plate (157) having formed therein a first set of orifices and a second set of orifices each having an A-orifice (172, 173) fluidly between the low pressure space and one of the first control chamber (92) or the second control chamber (95), a Z-orifice (174, 175) fluidly between the high pressure inlet and the respective one of the first control chamber or the second control chamber, and an F-orifice (170,171).

As to claim 19 Kim discloses the liquid fuel injector of claim 18 wherein each F-orifice is positioned to fluidly connect the respective A-orifice to a fuel pressure of the high-pressure inlet. (column 7 lines 55-65)
Pressure communication passage 177 includes an F orifice 171 that opens through flat valve seat 161 at one end, and is fluidly connected to liquid nozzle supply passage 98 at its opposite end. Thus, F orifice 171 and A orifice 173 are fluidly in series between liquid nozzle chamber 98 and needle control chamber 92.

Allowable Subject Matter
Claims 1-17 are allowed.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The Independent claim 1 contains a specific dual fuel injector as described in the claims and shown in the drawing. The Independent claims also discloses a specific control programming to operate the specific injector not discloses in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The pertinent art dual injection injectors are enclosed in the attached 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN D MANLEY whose telephone number is (571)270-5539. The examiner can normally be reached M-TH 7-5:30 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

SHERMAN D. MANLEY
Examiner
Art Unit 3747



/SHERMAN D MANLEY/Examiner, Art Unit 3747                                                                                                                                                                                                        


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747